Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim(s) 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.

Response to Amendment
	Examiner acknowledges the amendment filed 21 December 2021 wherein: claims 8 and 12 are amended; claims 1-4 are canceled; claims 19-24 are newly added; claims 5-24 are pending.

Divisional
	The present application is a divisional of US patent application 14/766,725, now US patent 10,591,416.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 5 and 15 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 5, the claim recites the limitation “sample processing system” which uses a generic placeholder (“system”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a carrier or support frame (Applicant’s specification, par. [0031]) and equivalents thereof.
Similarly, the limitation “excitation optical system”, using generic placeholder “system”, is interpreted as corresponding to a first excitation lens, a second excitation 
The limitation “emission optical system”, using generic placeholder “system”, is interpreted as corresponding to the shared lens (154), the one or more optical windows (162), the beamsplitter (160), an emission filter assembly (130) comprising a plurality of filters (131), and an emission lens (152; par. [0030], [0055], fig. 1) and equivalents thereof.
The limitation “storage device”, using generic placeholder “device”, is interpreted as corresponding to a magnetic disk, optical disk, or solid state drive (SSD; Applicant’s specification, par. [0087]).

Regarding claim 15, the limitation “storage device” is interpreted as corresponding to the magnetic disk, optical disk, or solid state drive (SSD) of claim 5 (Applicant’s specification, par. [0087]).

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 4, “instruction” is recited where --instructions-- would be expected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites the limitation “a sample processing system configured to retain a first sample holder comprising a first plurality of sample cells and a second sample holder comprising a second plurality of sample cells”, which is unclear since it can be interpreted in two different ways:
i) the system is configured to retain a first and a second sample holder at the same time; or
ii) the system is configured to retain a first sample holder at one time and a second sample holder, in place of the first sample holder, at a different time.
For the purposes of examination, Examiner has considered both interpretations.
Examiner notes Applicant’s specification supports interpretation i) (par. [0112], “System 1000' is configured to retain only one sample holder at a time or to retain a group of sample holders at a time that are all of the same type and construction”).

Regarding claims 6-24, the claims are rejected due to their dependence on claim 5.

Regarding claim 6, the claims recites “control a system temperature to the first target temperature” and “control a system temperature to the second target temperature”. However, claim 5 recites “a first target temperature for the first sample holder” and “a second target temperature for the second sample holder”. The claim is thus unclear as to why separate system temperatures are recited which may not necessarily include the previously recited temperatures for the target holders. For the purposes of examination, Examiner has considered the system temperatures to correspond to the temperatures of the sample holders.
Further, claim 6 recites the “second target temperature when the first sample holder”, where, as best understood, --second target temperature when the [[first]] second sample holder-- would be expected.

Regarding claim 8, the claim recites “the first target temperature corresponds to one or more of a temperature of the temperature sensor, a temperature of the first sample holder, and a temperature of at least one sample contained in the first sample holder” and recites a similar limitation for the second target temperature. However, claim 5 recites the first and second temperatures are for the first and second sample holders, whereas the limitations in claim 8 suggest the sample holders need not be associated with the temperatures. For the purposes of examination, Examiner has considered the temperatures corresponding to the sample holders.

Regarding claim 9, the claim recites “the temperature sensor is configured to provide a signal based on a temperature of one or more of the first sample holder, the second sample holder, a sample cell of the first plurality of sample cells, and a sample cell of the second plurality of sample cells”. However, claim 5 recites “a temperature sensor thermally coupled to the excitation source”, whereas the limitations in claim 9 suggest the temperature sensor is not associated with the excitation source. For the purposes of examination, Examiner has considered claim 9 to be identical to claim 5 since the only additional limitations of claim 9 are indefinite as described above to the extent that Applicant’s intent cannot be determined.

Regarding claim 15, the claim recites “a memory or storage device”. Claim 5 recites “a storage device”. Claim 15 is unclear as to whether or not these storage devices are the same or different. For the purposes of examination, Examiner has considered them to be the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 5-10 and 12-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelra (WO 03/098279 A2; a copy is included with the IDS Bio-Rad (EP 0 841 557 A2; a copy is included with the IDS filed 22 May 2020), Wu (US 2013/0229216 A1), and Oldham (US 2005/0279949 A1).

Regarding claim 5, Appelra discloses an instrument for biological analysis, comprising: a sample processing system (48, being a carrier or support frame) configured to retain a first sample holder (41) comprising a first plurality of sample cells (44); an excitation source (10) configured to produce one or more excitation beams (15); an excitation optical system configured to direct the one or more excitation beams (15) toward a plurality of samples retained by the sample processing system (48), the excitation optical system comprising a first excitation lens (20), a second excitation lens (100), an excitation filter assembly (100) comprising a plurality of filters (excitation filters), a beamsplitter (60), one or more optical windows (46), and a shared lens (35); an optical sensor (80) configured to receive emission beams (85) from the first plurality of sample cells (44); an emission optical system configured to direct the emission beams to the optical sensor (80), the emission optical system comprising the shared lens (35), the one or more optical windows (46), the beamsplitter (60), an emission filter assembly (120) comprising a plurality of filters (emission filters), and an emission lens (82); an excitation source temperature controller (cooling device); and a data processor (90) configured to use data comprising a first target temperature for the first sample holder; par. [002], [028]-[042], [049], [059], [079]-[080], fig. 2).
Appelra does not expressly disclose the sample processing system is further configured to retain a second sample holder comprising a second plurality of sample cells, wherein one or both of (a) a number of the sample cells and (b) a characteristic 
Bio-Rad discloses a sample processing system configured to retain a first sample holder comprising a first plurality of second cells and a second holder comprising a second plurality of sample cells, wherein a number of the sample cells is different between the first sample holder and the second sample holder; (col. 3 ln. 49 - col. 4 ln. 6, fig. 1); and a temperature controller (125; col. 3 ln. 49 - col. 4 ln. 6, fig. 1; col. 5 ln. 4-18).
Wu discloses a storage device is a magnetic disk, optical disk, or solid state drive (par. [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Appelra in view of the teachings of Bio-Rad and Wu so that the sample processing system is further configured to retain a second sample holder comprising a second plurality of sample cells, wherein a number of the sample cells is different between the first sample holder and the second sample holder such that the optical sensor is further configured to receive emission beams from the second plurality of sample cells; and a storage device using the data such that the data further comprises a second target temperature for the second sample 
One would have been motivated to do so to gain an advantage recited in Bio-Rad of permitting a variety of samples to be held (Bio-Rad, col. 3 ln. 49 - col. 4 ln. 6), using one of the well-known and routinely used storage devices disclosed by Wu to avoid the need for manually inputting data when needed.
Appelra modified does not expressly disclose the excitation source temperature controller comprises a temperature sensor thermally coupled to the excitation source.
Oldham discloses a temperature sensor thermally coupled to the excitation source (abstract, par. [0050]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the teachings of Oldham so that the excitation source temperature controller comprises a temperature sensor thermally coupled to the excitation source.
One would have been motivated to do so to gain an advantage recited in Oldham of stabilizing the excitation source temperature (Oldham, abstract).

Regarding claim 6, as best understood, Appelra modified teaches the instrument of claim 5, wherein the storage device comprises instructions to: control a first sample holder temperature to the first target temperature when the first sample holder is retained by the instrument; and control a second sample holder temperature to the second target temperature when the second sample holder is retained by the instrument Appelra, par. [029], [032], [036]; Bio-Rad, col. 3 ln. 49 - col. 4 ln. 6, fig. 1; col. 5 ln. 4-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Bio-Rad.
One would have been motivated to do so to gain an advantage recited in Bio-Rad of permitting a variety of samples to be held (Bio-Rad, col. 3 ln. 49 - col. 4 ln. 6) and temperature-controlled.

Regarding claim 7, as best understood, Appelra modified teaches the instrument of claim 5, wherein the sample processing system is configured to retain a third sample holder comprising a third plurality of sample cells such that a number of the third plurality of sample cells differs from that of the first sample holder, the second sample holder, or both (Bio-Rad, col. 3 ln. 49 - col. 4 ln. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Bio-Rad.
One would have been motivated to do so to gain an advantage recited in Bio-Rad of permitting a variety of samples to be held (Bio-Rad, col. 3 ln. 49 - col. 4 ln. 6).

Regarding claim 8, as best understood, Appelra modified teaches the instrument of claim 5, wherein: the first target temperature corresponds to a temperature of the first 

Regarding claim 9, as best understood, Examiner refers to the rejection of claim 5 above.

Regarding claim 10, as best understood, Appelra modified teaches the instrument of claim 5, wherein the excitation source is a light emitting diode (Appelra, par. [049]).

Regarding claim 12, as best understood, Appelra modified teaches the instrument of claim 5, further comprising one of the first and second sample holders (41) that are retained by the sample processing system, wherein the storage device includes instructions to be performed by the processor (90), the instructions comprising: operating the excitation source (10) to provide one or more excitation beams (15) having a predetermined power or intensity (i.e., the power and intensity of the excitation beams are inherently predetermined by the structure of the excitation source; Appelra, par. [002], [028]-[042], [049], [059], [079]-[080], fig. 2); reading a sensor temperature of the temperature sensor a plurality of times over a predetermined time period; instructing the excitation source temperature controller to control the sensor temperature to a predetermined temperature or to within a predetermined temperature range (i.e., between a minimum and maximum temperature); and determining if a target temperature of the excitation source can be maintained for one or both of the retained Oldham, Abstract, par. [0020], [0046]-[0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Oldham.
One would have been motivated to do so to gain an advantage recited in Oldham of maintaining spectral stability of the LED (Oldham, par. [0056]).

Regarding claim 13, as best understood, Appelra modified teaches the instrument of claim 12, wherein the storage device further comprises instructions to produce an alarm (Oldham, par. [0020]) when it is determined that a target temperature of the excitation source cannot be maintained for one or both of the retained sample holders (Oldham, Abstract, par. [0020], [0046]-[0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Oldham.
One would have been motivated to do so to gain an advantage recited in Oldham of maintaining spectral stability of the LED (Oldham, par. [0056]).

	Regarding claim 14, as best understood, Appelra modified teaches the instrument of claim 12, wherein the storage device further comprises instructions to set Oldham, Abstract, par. [0020], [0046]-[0056]), since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., setting a temperature between a minimum and maximum target temperature), it is not inventive to discover the optimum or workable ranges (i.e., setting the temperature to the first or second target temperatures) by routine experimentation. See MPEP 2144.05(II)(A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Oldham.
One would have been motivated to do so to gain an advantage recited in Oldham of maintaining spectral stability of the LED (Oldham, par. [0056]).

	Regarding claim 15, as best understood, Appelra modified teaches the instrument of claim 12, wherein the storage device contains a low temperature limit representative of a minimum target temperature of the excitation source and a high temperature limit representative of a maximum target temperature of the excitation source, and a nominal target temperature that is between the low temperature limit and the high temperature limit (Oldham, Abstract, par. [0020], [0046]-[0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Oldham.
One would have been motivated to do so to gain an advantage recited in Oldham of maintaining spectral stability of the LED (Oldham, par. [0056]).

	Regarding claim 16, as best understood, Appelra modified teaches the instrument of claim 15, wherein determining if a target temperature can be maintained is based on whether the sensor temperature is at or between the low temperature limit and the high temperature limit (Oldham, Abstract, par. [0020], [0046]-[0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Oldham.
One would have been motivated to do so to gain an advantage recited in Oldham of maintaining spectral stability of the LED (Oldham, par. [0056]).

	Regarding claim 17, as best understood, Appelra modified teaches the instrument of claim 15, wherein the storage device further comprises instructions to set the target temperature to a value of the sensor temperature that is at or between a low temperature limit and a high temperature limit (Oldham, Abstract, par. [0020], [0046]-[0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Oldham.
One would have been motivated to do so to gain an advantage recited in Oldham of maintaining spectral stability of the LED (Oldham, par. [0056]).

Regarding claim 18, as best understood, Appelra modified teaches the instrument of claim 15, wherein the low temperature limit, the high temperature limit, and the nominal target temperature are based on a performance of a plurality of different excitation sources in the instrument (Appelra, par. [090]).

Regarding claim 19, as best understood, Appelra modified teaches the instrument of claim 5, wherein the excitation optical system comprises a filter arranged to filter and transmit the one or more excitation beams from the excitation source (see rejection of claim 5 above).

Regarding claim 20, as best understood, Appelra modified teaches the instrument of claim 19, wherein the filter is configured to transmit light at a wavelength sufficient to excite a dye (Appelra, par. [074]).

Regarding claim 21, as best understood, Appelra modified teaches the instrument of claim 20, wherein the dye comprises a fluorescent dye (Appelra, par. [074]).

Claim(s) 11 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelra in view of Bio-Rad, Wu, and Oldham as applied to claim 5 above, and further in view of Zenhausern (US 2010/0213063 A1).

Regarding claim 11, as best understood, Appelra modified teaches the instrument of claim 5, wherein the excitation source is a light emitting diode (LED or OLED) of various wavelengths (Appelra, par. [049]-[0054]; Appelra, par. [055] discloses a different type of excitation source with a wavelength of 532 nm).
Appelra modified does not expressly disclose the excitation source (light emitting diode) comprises a maximum power output at a wavelength within the visible range of the electromagnetic spectrum, the light emitting diode having a power output that is at least 10 percent of the maximum power output over a wavelength range from 450 nanometers to 600 nanometers.
Zenhausern discloses an excitation source (light emitting diode) comprises a maximum power output at a wavelength within the visible range of the electromagnetic spectrum, the light emitting diode having a power output that is at least 10 percent of the maximum power output over a wavelength range from 450 nanometers to 600 nanometers (Abstract, par. [0497], fig. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the teachings of Zenhausern so that the excitation source (light emitting diode) comprises a maximum power output at a wavelength within the visible range of the electromagnetic spectrum, the light emitting diode having a power output that is at least 10 percent of the maximum power output over a wavelength range from 450 nanometers to 600 nanometers, since it has been held since it has been held that where the general conditions (in this case, using a light emitting diode) of a claim are disclosed in the prior 
One would have been motivated to do so to gain an advantage recited in Zenhausern of investigating DNA strands (Zenhausern, par. [0497]).

Regarding claim 24, as best understood, Appelra modified teaches the instrument of claim 5, wherein the excitation source is a light emitting diode (LED or OLED) of various wavelengths (Appelra, par. [049]-[0054]; Appelra, par. [055] discloses a different type of excitation source with a wavelength of 532 nm).
Appelra modified does not expressly disclose the one or more excitation beams have an emission spectrum comprising one or more wavelengths in the visible waveband of the electromagnetic spectrum.
Zenhausern discloses an excitation source (light emitting diode) outputs an excitation beam having an emission spectrum comprising one or more wavelengths in the visible waveband of the electromagnetic spectrum (Abstract, par. [0497], fig. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the teachings of Zenhausern so that the one or more excitation beams have an emission spectrum comprising one or more wavelengths in the visible waveband of the electromagnetic spectrum, since it has been held since it has been held that where the general conditions (in this case, using a light emitting diode) of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (in this case, the LED spectrum) by routine experimentation. See MPEP 2144.05(II)(A).
Zenhausern of investigating DNA strands (Zenhausern, par. [0497]).

Claim(s) 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelra in view of Bio-Rad, Wu, and Oldham as applied to claim 5 above, and further in view of Ness (US 2012/0194805 A1).

Regarding claim 22, as best understood, Appelra modified teaches the instrument of claim 5, wherein the excitation source comprises a plurality of light emitting diodes (LEDs), the plurality of LEDs comprising a first LED and a second LED configured to emit an excitation beam that excites a dye (Appelra, par. [0049]-[0054], [074]).
Appelra modified does not expressly disclose the plurality of LEDs comprises a first LED configured to emit an excitation beam that excites a first dye and a second LED configured to emit an excitation beam that excites a second dye.
Ness discloses a plurality of LEDs comprises a first LED configured to emit an excitation beam that excites a first dye and a second LED configured to emit an excitation beam that excites a second dye (par. [0211]-[0213]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the teachings of Ness so that the plurality of LEDs comprises a first LED configured to emit an excitation beam that excites a first dye and a second LED configured to emit an excitation beam that excites a second dye.


Regarding claim 23, as best understood, Appelra modified teaches the instrument of claim 22, wherein the first dye comprises a first fluorescent dye and the second dye comprises a second fluorescent dye (Appelra, par. 074]; Ness, Par. [0211]-[0213]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Appelra in view of the further teachings of Ness.
One would have been motivated to do so to improve the versatility of the types of samples the instrument can analyze.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884